Citation Nr: 1638918	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  10-33 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an increased rating for hypertension, currently rated as 10 percent disabling. 


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1967 to June 1969, with additional service in October 1990 and from January to May 1991. 
This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  This appeal was previously remanded by the Board in March 2014. 

The Board notes that the Veteran was originally represented in this matter by Disabled American Veterans.  However, in September 2016, the Veteran submitted a new VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) appointing the Wisconsin Department of Veterans Affairs as his representative.  The Board recognizes this change in representation and such is reflected on the title page of this decision.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action, on his part, is needed. 

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed with respect to the claim on appeal, and that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).

The Veteran last underwent a VA examination in relation to his service-connected hypertension in June 2014.  In a June 2016 brief, the Veteran's then-representative indicated that the Veteran's condition has worsened in nature.  At the time of the Veteran's June 2014 examination, his blood pressure was measured at 142/84, 142/83 and 143/83.  While some VA treatment records associated with the Veteran's file since the June 2014 examination indicate that his blood pressure has in fact lowered, the Board notes that recent measurements indicated there has been an increase in his blood pressure and, therefore, the severity of his service-connected hypertension.  Specifically, the Veteran's blood pressure was found to be 148/77 in February 2016 and 165/89 and 154/82 in August 2016. 

VA has a duty to assist the Veteran in developing a claim for disability benefits.  This duty requires that the VA provide a medical examination in a claim for an increased rating if there is an indication that the evidence of record does not reflect the current state of the Veteran's disability, or if the Veteran credibly asserts that the severity of the disability in question has increased since the most recent VA examination.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 38 C.F.R. 
§ 3.327 (a); VAOPGCPREC 11-95 (Apr. 7, 1995).

Here, such a worsening has been credibly shown and the Board finds that a new examination is necessary.  In addition, due to the length of time which will elapse on remand, updated VA treatment records should be obtained for consideration in this appeal. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records dated from September 2016 to the present and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment records concerning his hypertension which are not already of record, and secure the releases necessary to obtain such records.  Once obtained, associate those identified private treatment records with the Veteran's claims file. 

If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.
3.  Schedule the Veteran for a VA examination in order to determine the current severity of his hypertension.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.

After examination of the Veteran and a review of the claims file, the examiner should record the Veteran's blood pressure readings and note whether the Veteran's diastolic pressure is predominantly 130 or more; predominantly 120 or greater; predominantly 110 or more; or, whether his systolic pressure is predominantly 200 or more.

The examiner should discuss the Veteran's current employment, if relevant; and if he is unemployed, describe the social and occupational limitations associated with this condition.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim for an increased evaluation of his hypertension.  

If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2015).




